Citation Nr: 1514875	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  12-33 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for herpes zoster (shingles).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1999 to August 2007.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a videoconference hearing before the Board in December 2014, but she failed to appear for that proceeding.  She has not requested that her hearing be rescheduled or provided good cause.  Thus, her hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2014).

In June 2013, the Veteran submitted a new claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The RO denied that claim in a February 2014 rating decision, and the Veteran did not express disagreement with that determination.  

If a claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, VA Fast Letter 13-13 provides that, if a veteran has filed a notice of disagreement regarding an increased evaluation for a service-connected disability, and when the appeal is pending, the veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal.  VA should send the veteran a statement of the case or supplemental statement of the case for the TDIU issue.

In this case, however, the Veteran has not raised the issue of unemployability since the February 2014 rating decision, and she specifically claimed entitlement to TDIU during the pending appeal on the basis of her service-connected mental health and migraine headache disabilities, which are not on appeal.  See June 2013 TDIU application.  Thus, the Board finds that the issue of entitlement to a TDIU is not currently in appellate status, and no further action is necessary at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records, some of which were considered by the Agency of Original Jurisdiction (AOJ) in relation to the claim on appeal in the November 2012 statement of the case, as well as Social Security Administration (SSA) records.  Additional VA treatment records were added to the Virtual VA electronic claims file for the adjudication of the Veteran's TDIU claim.  On review, these records show ongoing VA treatment and complaints that remain the same as those established in other records reviewed by the AOJ in connection with the claim decided herein.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


FINDING OF FACT

The Veteran's herpes zoster (shingles) does not affect at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, nor does it require the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.





CONCLUSION OF LAW

The criteria for a compensable evaluation for herpes zoster (shingles) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806 and 8211-7820 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in December 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  The letter also informed the Veteran of the division of responsibilities in obtaining the evidence to support the claim and explained how disability ratings and effective dates are determined.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran.  She was provided an opportunity to appear for a Board hearing, but she failed to appear for that proceeding without explanation.

The Veteran was afforded VA examinations in December 2010 and September 2011 in connection with her current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and taken together, fully address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that the December 2010 VA examiner did not have access to the claims file; however, the examiner reviewed the Veteran's medical history and complaints and performed a physical examination that addressed the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board also acknowledges that the VA examinations were performed while the Veteran's herpes zoster was inactive.  The Court has held that, when there is a history of remission and recurrence of a condition, the duty to assist encompasses the obligation to evaluate the condition during an active, rather than inactive, phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994) (concluding that examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four weeks of work at a time); but cf. Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that condition which became inflamed approximately twice per year for a few days did not require examination during a flare-up).

In this case, while the Veteran indicated that the active phases of her service-connected skin disability had become more frequent by the time of the filing of her claim for increase in September 2010, the record does not show that these flare-ups occurred with any kind of regularity as to onset (e.g., time of year or time between outbreaks) or duration to attempt to schedule a VA examination during an expected flare-up.  In any event, the September 2011 VA examination report shows that the examiner noted the history of the Veteran's recent outbreaks, as well as her reported functional difficulties during outbreaks.  Significantly, the Veteran has not specifically described any active symptomatology for her herpes zoster since that time.  She has also indicated that her unemployability was due to other service-connected disabilities, as discussed above.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  In this regard, the VA treatment records do not show treatment or complaints for the skin disability since the March 2011 outbreak.

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of her claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In this case, as explained below, a uniform evaluation is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has contended that she is entitled to an increased evaluation for her service-connected herpes zoster.  She is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 8211-7820.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the initial evaluation was based on herpes zoster of the neck area without current nerve damage (Diagnostic Code 8211) or skin lesions (Diagnostic Code 7820).  Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases), are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  On review, the Board finds that the criteria for evaluating dermatitis are most analogous based on the manifestations of the disability in this case, as discussed below.

Under Diagnostic Code 7806, a noncompensable evaluation is warranted for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period.  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for her herpes zoster.

The Veteran's primary contention is that she is entitled to a 30 percent evaluation based on the medications prescribed for her herpes zoster outbreaks.  See November 2012 substantive appeal.  She has indicated that she has had five outbreaks in four years, affecting her lower neck, upper back, arms, hands, and thumbs.  See, e.g., March 2010 VA general medical examination (prior claims); December 2010 written statement (noting two outbreaks prior to appeal period with no medical treatment and three outbreaks during the appeal period for which she sought treatment, discussed below).

November 2009 VA treatment records show that the Veteran complained of a painful rash on the right shoulder that started the prior day.  On examination, there were red raised lesions, painful to touch.  The assessment was shingles, and the Veteran was prescribed a seven-day dosage of Valtrex, as well as Vicodin for pain.  

An August 2010 VA treatment record shows that the Veteran complained of a rash on the back of her neck, erupting two days prior and causing her discomfort.  On examination, there were mild linear excoriations with no associated erythema or vesicular eruptions.  It was noted that the clinical presentation was not consistent with zoster.  She was prescribed a topical steroid (hydrocortisone) and capsaicin cream and instructed to return within 24 to 48 hours if the rash was not improved.

A March 2011 VA treatment record shows that the Veteran complained of recurrent shingles pain and rash for the past month which started on the left shoulder and arm, healed, and then started on the right shoulder and arm.  She reported that she did not take the Valtrex because it made her nauseous.  On examination, there were old scars bilaterally with a few dry old scabs on the upper right shoulder.  The assessment was recurrent shingles, and a trial of Acyclovir for use on an as-needed basis was provided.  Thereafter, the Veteran indicated that she took this medication for five days after the appointment and then stopped.  The record also indicates that she did not continue to receive medication for the herpes zoster after the initial prescription expired.  See September 2011 VA examination report; see also, e.g., October 2011 and December 2013 active medication lists.

During the VA examinations in December 2010 and September 2011, the Veteran's herpes zoster was inactive.  The medical evidence does not show any relevant complaints or treatment since her reports of the March 2011 outbreak at the time of the most recent VA examination, and the Veteran has not specifically described any active symptomatology for her herpes zoster since that time.

In this case, even considering the Veteran's lay statements of symptoms and the history of outbreaks, the evidence does not show that her herpes zoster has affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or has more nearly approximated this symptomatology during the appeal period.  Indeed, the Veteran's argument for a higher evaluation is based on the medications she has taken for her herpes zoster.

Moreover, the evidence does not show that the herpes zoster required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  The evidence does show that the Veteran has been prescribed topical creams and oral medications for outbreaks of her herpes zoster, including Valtrex and Acyclovir, as discussed above.  Thus, the oral medications are considered to be systemic.  See Dorland's Illustrated Medical Dictionary, 1888 (31st ed. 2007) (defining systemic as "pertaining to or affecting the body as a whole").  The Board also acknowledges that use of the phrase "such as" in the rating criteria indicates that systemic therapy is not limited to the enumerated corticosteroids or other immunosuppressive drugs.  See, e.g., Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (discussing use of "such as" in criteria for evaluating mental disorders).  

Nevertheless, the Board concludes that the Veteran's herpes zoster medications have not been shown to be the equivalent of a corticosteroid or immunosuppressive agent.  In this regard, a corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotropin (ACTH) released by the pituitary gland or to angiotensin" and is "used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplastic, antiallergic, and antiinflammatory agents, and to suppress immune responses."  Dorland's at 429.  An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses."  Dorland's at 935.  An antiviral agent "destroy[es] viruses or suppress[es] their replication."  Dorland's at 111.  Valtrex and Acyclovir are both antiviral agents.  See UpToDate medical database, accessed through Veterans Health Administration (reviewed April 2015).  In other words, corticosteroids and immunosuppressive drugs affect a natural function of the body, indicating a significant level of impact on the body's usual functioning, whereas antivirals defend the body against an invading infectious agent.  In addition, the Board finds the report of the September 2011 VA examiner significantly probative on this issue.  The examiner noted that the Veteran had taken "other oral medications," listing Acyclovir, but not systemic corticosteroids or other immunosuppressive medications.  The medical provider has training, knowledge, and expertise on which she relied to reach this determination.  On review of the record and considering the information above, the Board finds that, while the Veteran took antivirals and a pain medication orally for herpes zoster treatment, these medications are not akin to a corticosteroid or immunosuppressive agent.  Accordingly, even assuming that the Veteran met the durational requirement for taking any herpes zoster medications, a higher evaluation is not warranted on this basis.

The Board has also considered other potentially applicable Diagnostic Codes, including those for disfigurement of the head, face, or neck (Diagnostic Code 7800) and scars (Diagnostic Codes 7801 to 7805).  In regard to Diagnostic Code 7800, while the herpes zoster has been shown to affect the Veteran's neck, there is no indication that it has resulted in disfigurement of that area.  In fact, the September 2011 VA examiner indicated that there was no disfigurement of the head, face, or neck.  In regard to the rating criteria for scars, scars related to the herpes zoster have been noted on some skin examinations.  For example, the December 2010 VA examiner indicated that there was a well-healed herpes zoster infection scar to the right thumb which was too well-healed to measure.  The March 2011 VA treatment record shows old scars bilaterally (presumably of the upper extremities based on review of the remainder of the treatment record) at that time.  Thereafter, the September 2011 VA examiner indicated that the herpes zoster was remote with no residuals, including no scars.  Following examination, there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the herpes zoster.  While the evidence shows that the Veteran complained of pain of the active rash, there is no indication that any related scars were painful or resulted in other compensable manifestations to raise a question as to whether scarring was the predominant manifestation of the disability in this case.  Based on the foregoing, the Board finds that the criteria for evaluating dermatitis are most analogous for rating the disability in this case under Diagnostic Code 7806.

In addition, the record does not suggest that the Veteran has a current neurological disorder as a result of the herpes zoster to warrant a separate or higher evaluation on this basis.  Indeed, the Veteran reported no change in sensation during the August 2010 VA appointment, and the September 2011 VA examination report shows that the Veteran does not have a peripheral nerve condition or peripheral neuropathy.  To the extent that the Veteran reported associated headaches, she is separately service-connected for migraine headaches.

Therefore, the Board finds that the weight of the evidence is against a higher evaluation for the Veteran's herpes zoster.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's herpes zoster disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher evaluations available, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected herpes zoster disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


ORDER

A compensable evaluation for herpes zoster (shingles) is denied.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


